IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50288
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ENRIQUE GALLARDO-CAPUCHINO, also known as
Pedro Perez-Gonzalez,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. DR-CR-690-1
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Enrique

Gallardo-Capuchino on appeal has moved to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Gallardo has received a copy of counsel’s motion and brief but

has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.   5TH CIR. R.

42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.